Allowable Subject Matter
The following is the examiner’s reasons for allowance of claims 1, 3-11 and 13-20 (renumbered as 1-18):   Independent claims 1, 11 and 20 identify the following unique and distinct limitations. “segmenting the salient region comprises: automatically generating a rectangular region circumscribing the salient region, automatically generating an enlarged rectangular region by enlarging the rectangular region circumscribing the salient region, automatically combining the enlarged rectangular region with the sample image and performing a cropping operation on the sample image to generate a region-of-interest (ROT) image,  automatically generating an initialization box based on the ROI image, the initialization box and the ROI image having a same aspect ratio and automatically performing the automatic Grabcut operation using the ROI image and the initialization box as inputs”.  The closest prior art of record to Dang et al. (An Auto-selection Method for Saliency Detection and its Application to Segment the Object, IEEE 978-1-4673-2467-0/12)  disclose  detecting a foreign object on a background object in a sample image, extracting image features of a sample image, detecting a salient region in the sample image,   segmenting the salient region to determine a contour of a foreign object region based on results of segmenting the salient region and  segmenting the salient region is performed by an automatic Grabcut operation without user interaction, however fails to anticipate or render the above render the above limitations obvious singularly or in combination. 


                         Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



ISHRAT I. SHERALI

Art Unit 2667



/ISHRAT I SHERALI/           Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
 November 1, 2021